

115 HJ 138 IH: Proposing an amendment to the Constitution of the United States extending the right to vote to citizens sixteen years of age or older.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS2d SessionH. J. RES. 138IN THE HOUSE OF REPRESENTATIVESAugust 3, 2018Ms. Meng submitted the following joint resolution; which was referred to the
Committee on the  JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States extending the right to vote to
			 citizens sixteen years of age or older.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The twenty-sixth article of amendment to the Constitution of the United States is hereby repealed. 2.The right of citizens of the United States, who are sixteen years of age or older, to vote shall not be denied or abridged by the United States or by any State on account of age.
 3.The Congress shall have power to enforce this article by appropriate legislation.. 